ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that THOMAS J. SCHIAVO of LEDGE-WOOD, who was admitted to the bar of this State in 1979, and who was temporarily suspended from practice pursuant to R. l:20-3(g)(4) by Order of the Court dated October 26, 1999, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.15(b) (failure to promptly deliver funds to a third party), RPC 1.16(d) (failure to return unearned retainer), RPC 3.4(c) (knowingly disobeying an obligation under the rules of *534a tribunal), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that THOMAS J. SCHIAVO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that no application for reinstatement to practice be filed until respondent has cooperated fully with the Office of Attorney Ethics in the investigation that led to respondent’s temporary suspension from practice; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.